Citation Nr: 0829901	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel.


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, which, in 
pertinent part, denied entitlement to service connection for 
PTSD.  

The veteran's appeal was previously before the Board in 
January 2007 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran has PTSD due to an in-service sexual assault for 
which there is credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred PTSD as result of a 
sexual assault during active duty.  Service treatment records 
are negative for evidence of a psychiatric condition or that 
the veteran was sexually assaulted, however they do show 
treatment for periods of dizziness in January and June 1979.  
The examination report for separation in October 1981 shows 
that the veteran was found to be psychiatrically normal.

Where the veteran's claimed PTSD stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain corroborative evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In this case, the post-service medical evidence shows that 
the veteran has undergone treatment at the Providence and 
Brockton VA Medical Centers (VAMC) for PTSD and alcohol abuse 
since February 2002, including several periods of psychiatric 
hospitalization.  He has consistently reported being sexually 
assaulted during service by a platoon commander in 1979 or 
1980, and has reported instances of sexual assault when he 
was a child.  

Upon VA examination in March 2008, the veteran stated that he 
was sexually assaulted while serving in the military.  He 
began drinking during service, and following his discharge, 
would drink to the point of blacking out.  The diagnosis was 
PTSD and the examiner concluded that the nature of the 
veteran's PTSD symptoms suggested that it more likely than 
not was associated with his history of sexual assault in the 
military.  The examiner noted that the veteran's record 
indicated a decline in functioning following the assault, 
including attempts to self-medicate with alcohol.  Finally, 
while the veteran did not remember being sexually abused as a 
child, the examiner found that the veteran experienced memory 
loss for other periods of his life including his work history 
and times when he drank heavily.  

The record also contains statements from the veteran dated 
August 2002 and May 2008 in which he reports requesting a 
transfer from his duty assignment following his in-service 
sexual assault.  

The opinion of the March 2008 VA examiner establishes the 
first two requirements for service connection for PTSD.  The 
veteran has clearly been diagnosed with PTSD and it has been 
linked to his reported in-service stressor, i.e., the sexual 
assaults by a commanding officer.  

Because the claim is based on a personal assault in service, 
the credible supporting evidence can consist of evidence of 
behavior changes.

The March 2008 VA examiner found that the record indicated 
behavioral changes following the veteran's assault, including 
self-medication with alcohol.   While service and personnel 
records do not specifically establish that the veteran was 
sexually assaulted or began drinking following this event, 
the veteran was treated for two periods of dizziness in 1979 
for which no physical explanation was found.  There is no 
opinion to the contrary of that rendered by the March 2008 
examiner, and it is consistent with the evidence of record.  
The weight of the evidence is thus that there were behavior 
changes that served as corroboration of the veteran's in-
service sexual assault.

Accordingly, the evidence is in favor of the grant of service 
connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


